 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN P. DAVIDSON,                                No. 1:18-cv-00722-DAD-SKO

12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14    W.J. SULLIVAN, et al.,
                                                       (Doc. No. 11)
15                       Defendants.
16

17          Plaintiff Ryan P. Davidson is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 20, 2018, the assigned magistrate judge screened the complaint and found

21   that plaintiff had stated cognizable claims under the First Amendment and the Religious Land

22   Use and Institutionalized Persons Act (“RLUIPA”) against defendants Manager Chavez, Chief

23   Deputy Warden Cates, and Office of Appeals Chief Voong, but that plaintiff had otherwise failed

24   to state cognizable claims against any other defendants. (Doc. No. 9 at 4–13.) The magistrate

25   judge provided plaintiff twenty-one days to either file an amended complaint or to notify the court

26   that he only wishes to proceed on the claims found cognizable. (Id. at 13–14.) That order also

27   informed plaintiff that failure to comply would result in the magistrate judge recommending that

28   plaintiff only be allowed to proceed on the claims found cognizable. (Id. at 14.)
                                                       1
 1          Plaintiff did not file an amended complaint or notify the court that he desires to proceed

 2   on the claims found cognizable within the time period provided. Therefore, on February 12,

 3   2019, the assigned magistrate judge issued findings and recommendations recommending that

 4   this action proceed on plaintiff’s claims under the First Amendment and RLUIPA against

 5   defendants Manager Chavez, Chief Deputy Warden Cates, and Office of Appeals Chief Voong,

 6   and that all other claims and defendants be dismissed. (Doc. No. 11.) The findings and

 7   recommendations were served on the plaintiff and contained notice that any objections thereto

 8   were to be filed within twenty-one days. (Id. at 2.) Despite lapse of more than the allowed time

 9   to file objections, plaintiff has not filed any objections or other response to the findings and

10   recommendations.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

12   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

13   and recommendations to be supported by the record and by proper analysis.

14          Accordingly,

15               1. The findings and recommendations issued February 12, 2019 (Doc. No. 11) are

16                  adopted in full;

17               2. This action for damages shall proceed on plaintiff’s claims against defendants

18                  Manager Chavez, Chief Deputy Warden Cates, and Office of Appeals Chief

19                  Voong for violation of plaintiff’s religious rights under the First Amendment and

20                  RLUIPA;
21               3. All other claims and defendants are dismissed; and

22               4. This matter is referred back to the assigned magistrate judge for further

23                  proceedings consistent with this order.

24   IT IS SO ORDERED.
25
        Dated:     May 21, 2019
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                         2
